DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Amendment
Amendment received on 11/01/2022 is acknowledged and entered. Claims 2, 5-7, 12-14 and 19 have been cancelled. Claims 1, 4, 17 and 21 have been amended. New claim 22-29 have been added. Claims 1, 4, 8-11, 15-18 and 20-29 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 29 recites (emphasis added):
The machine readable non-transitory storage medium of claim 28 wherein the first rider state of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the first rider and the second rider have differing preferences for the in-vehicle entertainment settings or the content selection.
However, the Specification does not provide support for the recited limitations. Specifically, the Specification does not disclose that two different riders sitting in the car and having different preferences for the in-vehicle entertainment settings or the content selection have a state of satisfaction. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). Also, “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966.  	Therefore, the recited newly introduced limitations constitute new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-11, 15-18 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310
	In this instance, regarding claims 1, 24 and 27, the boundaries of subject matter for the language “wherein the at least one vehicle-operating objective comprises achieving a first rider state of at least one rider and achieving a second rider state of at least one other rider exclusive of the at least one rider, wherein the first rider state of the at least one rider and the second rider state of the at least one other rider exclusive of the at least one rider are conflicting, thereby causing a conflict between the at least one vehicle-operating objective of achieving the first rider state of the at least one rider and the at least one vehicle-operating objective of achieving the second rider state of the at least one other rider exclusive of the at least one rider” are unknown.
	Specifically, if the at least one vehicle-operating objective comprises achieving a first rider state and achieving a second rider state, and if said both states have been achieved, which indicates that said objective was successfully reached, it is unclear why said successful achievement causing said conflict. The fact that one rider doesn’t like e.g. the view (POI) from the car as does another rider, or one rider doesn’t like the delivered media content as much as the second rider, is not technological, but pure emotional and very subjective. In fact, one of the riders may have a bad day due to weather conditions, pollen intensity, family issues, etc., which would affect the rider perception of said content at that particular moment. Thus, the scope of the recited limitation is unclear. 

Same rationale is applied to claims 21 and 26, which recite: The system for transportation of claim 15 wherein the first rider state of the at least one rider is a state of alertness, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of sleeping. The state of sleeping is not technological, but biological, and very individual. Some people are falling asleep easily, some don’t. Further, it is unclear how the system is configured to put only one rider to sleep, and not the others. Thus, it is unclear how the system for transportation can guarantee that at least one rider is in a state of sleeping, and other riders are not.

Claim 23 recites: “The system for transportation of claim 22, further comprising at least one in-vehicle sensor to capture physiological data from the riders, wherein the physiological data is a basis for determining the emotional state or the physiological state.”, which is confusing. Based on the Specification, the physiological sensor could be “a sensor 5125 embedded in a seat” [0653]. Under the broadest reasonable interpretation, the Examiner understand a sensor embedded in a seat as a weight sensor. Thus, it’s unclear how data received from a weight sensor embedded in a seat can be a basis for determining the emotional state.

Claim 29 recites: “The machine readable non-transitory storage medium of claim 28 wherein the first rider state of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the first rider and the second rider have differing preferences for the in-vehicle entertainment settings or the content selection.”, which is confusing. It’s unclear for the Examiner how two different riders sitting in the same car and having different preferences for the settings or content are always satisfied with the selected settings or content. It may happen occasionally, but cannot be guaranteed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 16-18, 20, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0314250 A1) in view of Poornachandran et al. (US 2018/0089605 A1) and further in view of Cojocaru et al. (EP 2942012 A1) (IDS of 11/09/2022).

	Claims 1, 24 and 27. Lewis et al. (Lewis) discloses a system for transportation, comprising:
	at least one vehicle having a state of the at least one vehicle, wherein the state
of the at least one vehicle includes an operating state of the at least one vehicle; [0040]; [0140]; [0141], 
[0141] It contemplated that although “autonomous vehicle” and “autonomous driving” are referenced throughout this document, embodiments are not limited as such. For example, “autonomous vehicle” is not limed to an automobile but that it may include any number and type of autonomous machines, such as robots, autonomous equipment, household autonomous devices, and/or the like, and any one or more tasks or operations relating to such autonomous machines may be interchangeably referenced with autonomous driving.

	and an artificial intelligence system in communication with the at least one vehicle, the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor [0040], the artificial intelligence system including:
	a neural network of a hybrid neural network to classify social media data sourced from a plurality of social media sources as affecting a transportation system; Fig. 8A; [0153]; [0175]; [0188]; [0189]; [0192]; [0193]; [0203] - [0205]; [0355]; [0356];
	a neural network of the hybrid neural network to predict at least one vehicle-operating objective of the transportation system based on the classified social media data, [0040]; [0153]; [0175]; [0176]; [0190]; [0193]; [0203] - [0205].
	Lewis does not specifically teach:
	wherein the at least one vehicle-operating objective comprises achieving a first rider state of at least one rider and achieving a second rider state of at least one other rider exclusive of the at least one rider, wherein the first rider state of the at least one rider and the second rider state of the at least one other rider exclusive of the at least one rider are conflicting, thereby causing a conflict between the at least one vehicle-operating objective of achieving the first rider state of the at least one rider and the at least one vehicle-operating objective of achieving the second rider state of the at least one other rider exclusive of the at least one rider; 
	Poornachandran discloses a computer-implemented method for improved matching of drivers and passengers in ride sharing systems using automatically determined user contexts, wherein an emotional state of the passenger and driver users are monitored and analyzed using neural networks. In use, the contexts are derived via sensors data received from passengers and drivers, wherein said sensors data produces conflicting data. [0018]; [0019]; [0027] As per “causing a conflict” per se limitation, Poornachandran discloses: “In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score” [0019], thereby suggesting whole range of compatibility states, from incompatible/conflict state to compatible/no conflict state.
	Further, Cojocaru et al. (Cojocaru) discloses monitoring health and mood parameters of a driver and a passenger, and adjusting vehicle operating parameters based on mood (changing a route) [0010]; [0018]; [0019]; [0033]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Poornachandran and Cojocaru for the benefit of providing suggestions to riders of the vehicle when the emotional state of the passenger user or driver user begins to go negative, as specifically stated in Poornachandran. [0030]
	Lewis, as modified by Poornachandran, further teaches:
	a neural network of the hybrid neural network to optimally resolve the conflict between the vehicle-operating objectives by at least one of a model, a rule, or machine learning to generate an optimized set of vehicle-operating objectives, wherein the third neural network is to optimize the state of the at least one vehicle in the transportation system to achieve the optimized set of vehicle-operating objectives of the transportation system. [0141]; [0153]; [0154]; [0158]; [0190]; [0192]; [0203] - [0205]
[0141] It contemplated that although “autonomous vehicle” and “autonomous driving” are referenced throughout this document, embodiments are not limited as such. For example, “autonomous vehicle” is not limed to an automobile but that it may include any number and type of autonomous machines, such as robots, autonomous equipment, household autonomous devices, and/or the like, and any one or more tasks or operations relating to such autonomous machines may be interchangeably referenced with autonomous driving.

[0153] FIG. 7 illustrates smart autonomous mechanism 610 of FIG. 6 according to one embodiment. For brevity, many of the details already discussed with reference to FIGS. 1-6 are not repeated or discussed hereafter. In one embodiment, smart autonomous mechanism 610 may include any number and type of components, such as (without limitations): detection/observation logic 701; hybrid computation logic (“hybrid logic”) 703; error diagnosis and correction logic (“error logic”) 705; communication/compatibility logic 707; social media and prediction logic (“prediction logic”) 709; and route and guidance optimization logic (“route/guidance logic”) 711.

[0190] In one embodiment, this autonomous agent data 805 may then be used together with social media data 801 and forwarded onto prediction logic 709 that then analyzes the combination of both data 801, 805 to predict the upcoming situations which, in turn, allows smart autonomous mechanism 610 to make certain decisions 811 based on the predictions. For example, decisions 811 may include one or more of optimization of rides and routes, determination and facilitation of relationship or cooperation between drivers of autonomous vehicles driving in the same direction, display of locations of interest to friends and family, prediction and selection of fastest lane on a highway, and/or the like.

[0192] As illustrated, in one embodiment, framework 850 employing various entities to work together to offer optimization of parts and services to autonomous machines, such as in terms of communication, parts/components, routes/guidance, predictions/selections, and/or the like. For example, as further discussed with reference to FIG. 7, in one embodiment, autonomous machine 600 (e.g., automobile, device, equipment, robot, etc.) may be in communication with one or more entities, such as server computer 735, social/business network websites, etc., over one or more communication mediums 725, such as the Internet, cloud, etc., where the one or more entities may include users, other autonomous machines/computing devices, government or other agencies, social or other networking websites, media, cloud server devices, etc., to facilitate exchange of data/information.

	While Lewis discloses the use of artificial intelligence techniques, including hybrid neural networks, Lewis does not specifically teach that a first, a second, and a third network. 
	However, Lewis’ system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first, a second, and/or a third one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first, a second, and a third network. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eder to include that said neural networks include a first, a second, and a third network, for the benefit of convenience in discussing functions being performed by the system. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results"” (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

	Claim 4. The system for transportation of claim 1 wherein the social media data includes at least one of: social media posts, social media feeds, like and dislike activity detected in the social media, indications of relationships, user behavior, discussion threads, chats, photographs, traffic-affecting information, or traffic conditions. Lewis; [0175]; [0176]; [0188] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc., social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, promoting marketing, etc.)

	Claim 8. The system for transportation of claim 1 wherein the social media data includes data selected from the group consisting of: an indication of a specific individual at a location; an indication of a celebrity at a location; presence of a rare or transient phenomena at a location; a commerce-related event; and an entertainment event at a location. Lewis; [0175]; [0176]; [0188] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. promoting marketing, etc., thereby at least suggesting the commerce-related event.)

	Claim 9. The system for transportation of claim 1 wherein the social media data includes weather conditions. Lewis; [0189]; [0193] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites. Lewis also teaches that collected data includes weather data, thereby at least suggesting the recited limitations.

	Claim 10. The system for transportation of claim 1 wherein the social media data includes entertainment options. Lewis; [0175]; [0176]; [0190] (social media data is used by the prediction logic for optimization of rides and routes, and display of locations of interest to friends and family, etc.)

	Claim 11. The system for transportation of claim 1 wherein the social media data includes risk-related conditions. Lewis; [0176]; [0189]; [0193] (social media data includes real-time traffic and real-time weather information)

	Claim 17. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes at least one of a rider state or a user experience state. Lewis; [0040]; [0153]; [0174] - [0176]; [0181]; [0190]  
	Claim 18. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a routing state. Lewis; [0175]; [0176]; [0190]; [0364] (social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes)

	Claim 20. The system for transportation of claim 1 wherein a characterization of the optimized state of the at least one vehicle in the social media data is used as feedback to improve the optimized state of the at least one vehicle. [0181]; [0228]; [0230] - [0235] (training a neural network structured for a particular task (an optimized state) using a feedback mechanism, wherein input data may include data related to routes taken and driver's style of driving. The optimized state may include customized route guidance to maximize the life of a battery, and invoking different profiles based on statistics)

Claim 22. The system for transportation of claim 1 wherein the first rider state of the at least one rider and the second rider state of the at least one other rider exclusive of the at least one rider include at least one of an emotional state or a physiological state. Poornachandran; [0012]; [0016] – [0018]. Same rationale as applied to claim 1.

Claim 23. The system for transportation of claim 22, further comprising at least one in-vehicle sensor to capture physiological data from the riders, wherein the physiological data is a basis for determining the emotional state or the physiological state. Poornachandran; [0012]; [0016] – [0018]. Same rationale as applied to claim 1.

	Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Poornachandran, further in view of Cojocaru, and further in view of Taylor (US 2018/0174457 A1).

	Claims 15 and 25. Lewis discloses the system for transportation of claim 1, wherein the optimized state of the at least one vehicle is the operating state of the at least one vehicle. Cl. 5 (facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data)
	Lewis does not specifically teach wherein the operating state of the at least one vehicle includes a cabin air temperature, seat positions, in-vehicle audio content, and seat warmer settings, which is disclosed in Taylor [0003]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Taylor, for the benefit of decreasing a negative effect of stressed emotional states of the riders on the riders’ safety, as specifically stated in Taylor. [0002]

	Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Poornachandran, further in view of Cojocaru, further in view of Taylor and further in view of Fung et al. (US 10,308,258 B2). (IDS of 04/04/2022; No. 9)

Claims 21 and 26. The system for transportation of claim 15 wherein the first rider state of the at least one rider is a state of alertness, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of sleeping. Taylor discloses that a rider can be alert or sleepy. [0003]; [0004]. Further, Fung et al. (Fung) discloses a rider state is a state of alertness, or a state of sleeping. C. 82; L. 61-65
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed and/or suggested in Fung, for the benefit of decreasing a negative effect of stressed or sleepy states of the riders on the riders’ safety, as specifically stated or suggested in Taylor. [0002] Further, while Taylor and Fung disclose the state of a driver, it would be an obvious matter of a common sense to expect that other riders or passengers in said vehicle would experience the same  states/conditions as the driver, as being in the same environment.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Poornachandran, further in view of Cojocaru, and further in view of Ricci (US 9,082,239 B2).

Claim 28.  Lewis does not specifically state wherein the operating state of the at least one vehicle includes at least one of in-vehicle entertainment settings or content selection, which is disclosed in Ricci. C. 24, L. 62-67; C. 25, L. 1-13; C. 87, L. 58-67; C. 88, L. 1-3; C. 112, L. 6-16, 60-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Ricci, for the benefit of integrating both physical and mental comforts, while seamlessly communicating with current electronic devices to result in a totally intuitive and immersive user experience, as specifically stated in Ricci. C. 2, L. 65-67; C. 3, L. 1
Claim 29 The machine readable non-transitory storage medium of claim 28 wherein the first rider state of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of satisfaction based on the in-vehicle entertainment settings or the content selection, and wherein the first rider and the second rider have differing preferences for the in-vehicle entertainment settings or the content selection. Ricci discloses that each rider, including a driver and a passenger, has different personnel setting differences, said perstonnel settings are set to each rider satisfaction.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Ricci, for the benefit of integrating both physical and mental comforts, while seamlessly communicating with current electronic devices to result in a totally intuitive and immersive user experience, as specifically stated in Ricci. C. 2, L. 65-67; C. 3, L. 1
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 

 Applicant argues that, regarding claim 21, Fung is silent regarding “wherein the first rider state of the at least one rider is a state of alertness, and wherein the second rider state of the at least one other rider exclusive of the at least one rider is a state of sleeping”.
The Examiner respectfully maintains that Taylor discloses that a rider can be alert or sleepy. [0003]; [0004]. Further, Fung discloses a rider state is a state of alertness, or a state of sleeping. C. 82; L. 61-65. Further, while Taylor and Fung disclose the state of a driver, it would be an obvious matter of a common sense to expect that other riders or passengers in said vehicle would experience the same  states/conditions as the driver, as being in the same environment.

Remaining Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejections.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/10/2022